 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                     Case No. 1:18-cv-00551-AWI-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION
14    IGBINOSA, et al.,                                  (ECF No. 20)
15                       Defendants.
16

17          Plaintiff Donny Steward (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 2, 2019, the assigned Magistrate Judge issued findings and

21   recommendations recommending that the federal claims in this action be dismissed based on

22   Plaintiff’s failure to state a claim upon which relief may be granted, and the Court decline to

23   exercise supplemental jurisdiction over Plaintiff’s purported state law claims. (ECF No. 20.)

24   Those findings and recommendations were served on Plaintiff and contained notice that any

25   objections thereto were to be filed within fourteen (14) days after service. (Id. at 13.) Plaintiff

26   filed objections on December 16, 2019. (ECF No. 21.)

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s
                                                        1
 1   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

 2   supported by the record and by proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4      1. The findings and recommendations issued on December 2, 2019, (ECF No. 20), are

 5          adopted in full;

 6      2. The federal claims in this action are dismissed, with prejudice, due to Plaintiff’s failure to

 7          state a claim upon which relief may be granted;

 8      3. The exercise of supplemental jurisdiction over Plaintiff’s state law claims is declined, and

 9          the state law claims are dismissed, without prejudice; and

10      4. The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated: March 31, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
